Exhibit 10.4
Loan #47782
 
 
[ex10-4.jpg]

 
U.S. Small Business Administration
 
note
 
SBA Loan #
PLP 49267850-04
SBA Loan Name
K9 Bytes, inc.
Date
October                    ,2011
Loan Amount
$235,000,00
Interest Rate
WSJ Prime + 2.75% Variable Rate
Borrower
Epazz, Inc. & K9 Bytes, Inc.
Operating Company
N/A
Lender
Newtek Small Business Finance, Inc.



 
1.     PROMISE TO PAY:
 
In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Two Hundred Thirty-Five Thousand Dollars and. No Cents ($235,000.00),
interest on the unpaid principal balance, and all other amounts required by this
Note.
 
2.     DEFINITIONS:
 
"Collateral" means any property taken as security for payment of this Note or
any guarantee of this Note.
"Guarantor" means each person or entity that signs a guarantee of payment of
this Note.
"Loan" means the loan evidenced by this Note.
"L,oan Documents" means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.
"SBA" means the Small Business Administration, an Agency of the United States of
America.

 
 
 

--------------------------------------------------------------------------------

 
 
Loan #47782
3.   PAYMENT TERMS:
 
Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:
 
NOTE TERMS:
 
The interest rate on this Note will fluctuate. The initial interest rate is
6.00% per year. This initial rate is the prime rate in effect on the first
business day of the month in which SBA received the loan application, plus
2.75%. The initial interest rate must remain in effect until the first change
period begins unless reduced in accordance with. SOP 50 10,
 
Borrower must pay one payment of interest only on the disbursed principal
balance one month from the month this Note is dated; payment must be made on the
first calendar day in the month it is due.
 
Borrower must pay principal and interest payments of $2,608.98 every month,
beginning two months from the month this Note is dated; payments must be made on
the first calendar day in the months they are due.
 
Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.
 
The interest rate will be adjusted every calendar quarter (the "change period").
 
The "Prime Rate" is the prime rate in effect on the first business day of the
month, (as published in a national financial newspaper or website) in which SBA
received the application, or any interest rate change occurs. Base Rates will be
rounded to two decimal places with .004 being rounded down and .005 being
rounded up.
 
The adjusted interest rate will be 2.75% above the Prime Rate. Lender will
adjust the interest rate on the first calendar day of each change period. The
change in interest rate is effective on that day whether or not Lender gives
Borrower notice of the change.
 
The spread as identified in the Note may not be changed during the life of the
Loan without the written agreement of the Borrower.
 
For variable rate loans, the interest rate adjustment period may not be changed
without the written consent of the Borrower.
 
Lender must adjust the payment amount at least annually as needed to amortize
principal over the remaining term of the note.
 
If SBA purchases the guaranteed portion of the unpaid principal balance, the
interest rate becomes fixed at the rate in effect at the time of the earliest
uncured payment default. If there is no uncured payment default, the rate
becomes fixed at the rate in effect at the time of purchase.
 
Loan Prepayment:
 
Notwithstanding any provision in this Note to the contrary:
 
Borrower may prepay this Note. Borrower may prepay 20% or less of the unpaid
principal balance at any time without notice. If Borrower prepays more than 20%
and the Loan has been sold on the secondaiy market, Borrower must: (a) Give
Lender written notice; (b) Pay all accrued interest; and (c) If the prepayment
is received less than 21 days from the date Lender receives the notice, pay an
amount equal to 21 days' interest from the date lender receives the notice, less
any interest accrued during the 21 days and paid under subparagraph b., above.
 
If Borrower does not prepay within 30 days from, the date Lender receives the
notice, Borrower must give Lender a new notice.
 
All remaining principal and accrued interest is due and payable 10 years from
date of Note.
 
Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment. 


 
 

--------------------------------------------------------------------------------

 
Loan #47782


 
4.     DEFAULT:
 
Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:
 
A. Fails to do anything required by this Note and other Loan Documents;
B. Defaults on any other loan with Lender;
C. Does not preserve, or account to Lender's satisfaction for, any of the
Collateral or its proceeds;
D. Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SB A;
E.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

F.
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower's ability to pay this Note;

G. Fails to pay any taxes when due;
H. Becomes the subject of a proceeding under any bankruptcy or insolvency law;
I. Has a receiver or liquidator appointed for any part of their business or
property;
J. Makes an assignment for the benefit of creditors;
K. Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower's ability to pay this Note;
L. Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender's prior written consent; or
M. Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower's ability to pay this Note.
 
5.     LENDER'S RIGHTS IF THERE IS A DEFAULT:
 
Without notice or demand and without giving up any of its rights, Lender may:
 
A.
Require immediate payment of all amounts owing under this Note;
B.
Collect all amounts owing from any Borrower or Guarantor;
C.
File suit and obtain judgment;
D.
Take possession of any Collateral; or
E.
Sell, iease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

 
 
 

--------------------------------------------------------------------------------

 
Loan #47782
 
 
6.   LENDER'S GENERAL POWERS:
 
Without notice and without Borrower's consent, Lender may:
 
A. Bid on or buy the Collateral at its sale or the sale of another lienholder,
at any price it chooses;
B.
Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney's fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C. Release anyone obligated to pay this Note;
D. Compromise, release, renew, extend or substitute any of the Collateral; and
E. Take any action necessary to protect the Collateral, or collect amounts owing
on this Note.
 
7. WHEN FEDERAL LAW APPLIES:
 
When. SBA is the holder, this Note will be interpreted and enforced under
federal law, including SBA regulations. Lender or SBA may use state or local
procedures for filing papers, recording documents, giving notice, foreclosing
liens, and other purposes. By using such procedures, SBA does not waive any
federal immunity from state or Socal control, penalty, tax. or liability. As to
this Note, Borrower may not claim or assert against SBA any local or state law
to deny any obligation, defeat any claim of SBA, or preempt federal law.
 
8.     SUCCESSORS AND ASSIGNS:

 
Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.
 
9.     GENERAL PROVISIONS:
 
A. All individuals and entities signing this Note are jointly and severally
liable.
B. Borrower waives ail suretyship defenses.
C.
Borrower must sign all documents necessary at any time to comply with the Loan.
Documents and to enable Lender to acquire, perfect, or maintain Lender's liens
on Collateral.

D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

E.  Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written terms of this Note.
F. If any part of this Note is unenforceable, all other parts remain in effect.
G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.



 
 

--------------------------------------------------------------------------------

 
 
Loan #47782
 
10.    STATE-SPECIFIC PROVISIONS:
 
NONE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Loan #47782
 
11.   BORROWER'S NAME(S) AND SIGNATURE(S):
 
By signing below, each individual or entity becomes obligated under this Note as
Borrower,
 
WITNESS/ATTEST
BORROWER:
      Epazz, Inc.. (Seal)      
Shaun A. Passley, President
     
K9 Bytes, Inc.
      (Seal)  
Shaun A. Passley, President



 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 